Citation Nr: 0427381	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a cesarean scar.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for varicose veins.

6.  Entitlement to service connection for a gynecological 
disorder.

7.  Entitlement to service connection for a gastrointestinal 
disorder.

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran also initiated an appeal as to the issues of 
entitlement to service connection for sickle-cell anemia and 
a foot disorder but withdrew these claims from appellate 
status during her December 2003 VA Travel Board hearing.

The issues of entitlement to service connection for a 
gynecological disorder, a stomach disorder, and headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

At her December 2003 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  Hearing 
transcript (T.), page 3.  That matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  It has not been shown that the veteran has depression 
that is etiologically related to active service.

3.  There is no competent medical evidence showing a current 
bilateral hearing loss disability.

4.  The issues of entitlement to service connection for a 
cesarean scar and whether new and material evidence has been 
submitted to reopen claims for service connection for a low 
back disorder and varicose veins were addressed in an April 
2002 rating decision and, following a Notice of Disagreement, 
an April 2003 Supplemental Statement of the Case; however, 
the veteran did not respond within 60 days of the 
Supplemental Statement of the Case.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2003).

3.  In the absence of a timely Substantive Appeal, the Board 
lacks jurisdiction over the issues of entitlement to service 
connection for a cesarean scar and whether new and material 
evidence has been submitted to reopen claims for service 
connection for a low back disorder and varicose veins.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the claims over which it 
has jurisdiction, and no further assistance is required in 
order to comply with VA's statutory duty to assist the 
veteran with the development of facts pertinent to her 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran.  For reasons 
described in further detail below, the Board has determined 
that VA examinations addressing the veteran's claimed 
depression and bilateral hearing loss are not "necessary" 
in this case, in view of 38 U.S.C.A. § 5103A(d).
 
The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate her claims 
has been met.  The RO described such evidence in letters 
dated in May and October of 2001.  By these letters, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that she should submit any additional 
evidence that she had in support of her claims.  See 
38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

In this case, however, the noted VCAA letters were issued 
prior to the appealed rating decision, so no procedural 
concerns are raised in view of Pelegrini II.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of her claims in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).


II.  Entitlement to service connection for depression and 
bilateral hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including psychoses and organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records are entirely negative 
for mental health treatment.  The evidence of record reflects 
that the veteran first attended a session with a private 
therapist in October 2002.  In a February 2004 statement, 
this therapist noted that the veteran had reported that her 
Desert Storm service "had a deleterious effect on her post-
service adjustment."  However, the therapist did not provide 
her own opinion as to whether any current mental health 
disorder was present or was etiologically related to service.  
Moreover, the Board observes that there is no indication from 
the claims file that the veteran served in Southwest Asia 
during Operation Desert Storm.  At her hearing in December 
2003, the veteran stated that she had reserve service for 
about 8 years but that she was not called to active duty 
during that time.  T. 4-5.  The veteran also testified that 
she saw a chaplain during service for counseling but there is 
no medical record for any mental disorder during active 
service.  T. 13-16.  In sum, there is no competent evidence 
to show that the veteran had a psychiatric disability during 
service or thereafter or that any postservice psychiatric 
complaints represent a disability that is causally related to 
service.    

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  In this case, however, none 
of the veteran's in-service audiological evaluations, 
including that from her October 1983 separation examination, 
indicate either pure tone thresholds in excess of 15 decibels 
or speech recognition scores within the range contemplated by 
38 C.F.R. § 3.385.  Moreover, she has presented no post-
service medical evidence whatsoever suggesting a current 
hearing loss disability.

To date, the RO has not afforded the veteran VA examinations 
with opinions as to the etiology of her claimed depression 
and bilateral hearing loss.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorders to her active service 
and no reasonable possibility that VA examinations would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that such etiology opinions are not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claims is her own lay opinion as to in-service 
incurrence, as indicated in her December 2003 VA Travel Board 
hearing testimony.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, her lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for depression and 
bilateral hearing loss, and these claims must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Whether the Board has jurisdiction over the issues of 
entitlement to service connection for a cesarean scar and 
whether new and material evidence has been submitted to 
reopen claims for service connection for a low back disorder 
and varicose veins

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
rating decision concerning the issues of entitlement to 
service connection for a cesarean scar and whether new and 
material evidence has been submitted to reopen claims for 
service connection for a low back disorder and varicose veins 
in April 2002.  The first submission from the veteran 
constituting an NOD on these issues is her January 2003 VA 
Form 9 (which served as a Substantive Appeal for the 
remaining five issues on appeal).  In April 2003, the RO 
issued a Supplemental Statement of the Case (SSOC) 
addressing, for the first time on appeal, the issues of 
entitlement to service connection for a cesarean scar and 
whether new and material evidence has been submitted to 
reopen claims for service connection for a low back disorder 
and varicose veins.  In an accompanying cover letter, the RO 
notified the veteran that she would have to respond within 60 
days if "this Supplemental Statement of the Case contains an 
issue which is not included in [the] substantive appeal."  
However, the veteran did not respond in any manner during the 
ensuing 60 day period and did not again address the three 
noted issues until her December 2003 VA Travel Board hearing, 
which was conducted approximately eight months following 
issuance of the April 2003 SSOC.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SSOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing her 
Substantive Appeal.  The Board notified the veteran of the 
jurisdictional concerns outlined above in an August 2004 
letter, but, in a September 2004 response, she indicated that 
she had no further evidence or argument to present.  See 38 
C.F.R. §§ 3.109(b), 20.303.  

Accordingly, the Board is without jurisdiction to consider 
the issues of entitlement to service connection for a 
cesarean scar and whether new and material evidence has been 
submitted to reopen claims for service connection for a low 
back disorder and varicose veins, and the appeal is dismissed 
as to those issues.


ORDER

The claim of entitlement to service connection for depression 
is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.

The claim to service connection for a cesarean scar is 
dismissed, in the absence Board jurisdiction over this claim.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder is dismissed, in the absence Board jurisdiction 
over this claim.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
varicose veins is dismissed, in the absence Board 
jurisdiction over this claim.




REMAND

The veteran was seen regularly during service for pregnancy 
and a cesarean section.  She also had multiple gynecological 
symptoms, including vaginitis in February and June of 1980, a 
cesarean section itch in April 1982, and a groin rash in 
September 1982.  Subsequent to service, the veteran was 
treated for bacterial vaginosis in August 1999 and fibroids 
in August 2000.  Also a June 2002 pelvic ultrasound revealed 
status post hysterectomy and two complex left adnexal cysts, 
likely representing hemorrhage and debris.  To date, however, 
the veteran has not been afforded a VA examination addressing 
whether she currently has a chronic gynecological disorder 
and whether such a disorder, if diagnosed, is etiologically 
related to service.  Such an examination should be conducted 
prior to further Board action on her claim for service 
connection for this disorder.  See 38 U.S.C.A. § 5103A(c)(4).  

Similarly, during service, the veteran was treated for 
stomach and abdominal pain on multiple occasions, for 
gastrointestinal upset and diarrhea in May 1978, and for 
gastroenteritis in January 1981.  Post-service medical 
records show that she underwent a colonoscopy in August 2003, 
which revealed a carcinoid tumor.  This tumor was excised, 
but, in September 2003, the veteran's gastroenterologist 
recommended a repeat colonoscopy in three years for colonic 
polyp surveillance.  Nonetheless, the veteran has not been 
afforded a VA examination addressing whether she currently 
has a chronic gastrointestinal disorder and whether such a 
disorder, if diagnosed, is etiologically related to service.  
Again, such an examination should be conducted prior to 
further Board action.  Id.  

The Board also observes that the veteran was treated for a 
"well documented" history of migraine headaches in March 
2003, and, during her December 2003 VA Travel Board hearing, 
she stated that these headaches began in service and that 
they had since persisted.  In view of this lay evidence of 
continuity of headache symptomatology, the Board finds that 
it would be helpful for a VA examiner to address the etiology 
of the veteran's current headaches on examination.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
general medical examination to determine 
the nature and etiology of her claimed 
gynecological disorder, gastrointestinal 
disorder, and headaches.  The examiner 
should review the veteran's claims file 
in conjunction with the examination.  
Based on the examination findings and the 
claims file review, the examiner must 
clearly indicate whether the veteran, in 
fact, has a gynecological disorder, a 
gastrointestinal disorder, and headaches.  
For each diagnosed disorder, the examiner 
must render an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported with a complete rationale in a 
typewritten report.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claims of entitlement to 
service connection for a gynecological 
disorder, a gastrointestinal disorder, 
and headaches should be readjudicated.  
If the determination of one or more of 
these claims remains unfavorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



